HEDRICK, Judge.
Defendant contends that insufficient evidence was introduced at the hearing to support the finding by the trial judge that she willfully and without lawful excuse violated the terms and conditions of her probation. We do not agree.
With respect to probation revocation hearings, our Supreme Court, in State v. Hewett, 270 N.C. 348, 353, 154 S.E. 2d 476, 480 (1967), has stated:
“Upon a hearing of this character, the court is not bound by strict rules of evidence, and the alleged violation of a valid condition of probation need not be proven beyond a reasonable doubt. [Citations omitted.]
All that is required in a hearing of this character is that the evidence be such as to reasonably satisfy the judge in the exercise of his sound discretion that the defendant has willfully violated a valid condition of probation or that the defendant has violated without lawful excuse a valid condition upon which the sentence was suspended.”
Absent a gross abuse of discretion, the findings of fact by the trial judge and the judgment entered thereon will not be reversed on appeal. State v. Robinson, 248 N.C. 282, 286, 103 S.E. 2d 376, 379 (1958). In the case at bar, there was plenary competent evidence from which the trial judge, in the exercise of his sound discretion, could find that the defendant willfully and without lawful excuse violated the terms and conditions of her probation as set forth in the order revoking her suspended sentence.
The order appealed from is
Affirmed.
Chief Judge Brock and Judge Campbell concur.